—Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered June 11, 1998, convicting defendant, after a nonjury trial, of assault in the second degree, and sentencing him to a term of six months concurrent with five years probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning identification and credibility (see, People v Gaimari, 176 NY 84, 94). The record does not establish that the victim had any impairment that would have prevented him from making a *91reliable identification. Concur — Rosenberger, J. P., Williams, Ellerin, Buckley and Marlow, JJ.